Citation Nr: 1615198	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  09-37 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for the service-connected diabetes mellitus with diabetic retinopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to April 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran presented testimony at a Board hearing in March 2010; a transcript of the hearing is associated with the virtual record. 

In March 2014, the Board remanded the claim at issue, as well as a claim for a total disability rating based on individual unemployability (TDIU), because it required further development and consideration. During the pendency of this appeal, TDIU was granted effective from January 29, 2008.  See September 2014 rating decision.  At no point has the Veteran, in response, separately appealed the effective date for the TDIU. Thus, there are no additional claims in this appeal, that is, other than concerning the rating for his diabetes mellitus with diabetic retinopathy.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he has to separately appeal "downstream" issues).

Concerning the remaining issue, the Board has determined there was not the acceptable substantial compliance with the remand directives since there are deficiencies in the VA compensation examination.  Thus, the Board is again remanding the claim.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error in failing to ensure this compliance.)  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board's review of the electronic claims file reveals that further development on the issue is warranted.  

In March 2014, the Board directed the RO to obtain a VA medical examination to assess the Veteran's current severity in regard to his service-connected diabetes mellitus with diabetic retinopathy.  The remand further instructed the RO to accomplish all necessary special studies or tests with regard to the Veteran's diabetes mellitus with diabetic retinopathy. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA medical opinion obtained in response to this request was rendered in April 2014, but unfortunately it is not compliant with the Board's remanded directives.  Notably, the Veteran was not provided the necessary eye examination assessing impairment in central visual acuity and/or visual fields, if any, as a result of the diabetic retinopathy.   

Under 38 C.F.R. § 4.119, Diagnostic Code 7913 (Note 1), compensable complications of diabetes are to be separately evaluated unless they are part of the criteria used to support a 100 percent evaluation.  In the February 2016 Appellant's Post-Remand Brief, the Veteran's representative asserts that the RO failed in its duty to assist by not providing the Veteran with a current eye examination assessing the Veteran's vision in connection with his diabetic retinopathy. Specifically, the representative argued that the Veteran's diabetic retinopathy had developed into vision loss and the medical record revealed the need for continued annual eye examinations (See November 2013 private medical record) as a result of the diabetic retinopathy.  

Consequently, the Board must obtain additional comment on this determinative issue to ensure the examination and/or opinion is adequate.  Barr, 21 Vet. App. at 312.

The Board sincerely regrets the delay that inevitably will result from this additional remand, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall, 11 Vet. App. at 271.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, the additional development previously specified in the Board's March 2014 remand must be completed before readjudication of this claim.  

The claim is REMANDED for the following additional development and consideration:

1.  Schedule the Veteran for a VA eye examination.  All findings must be reported in detail.  The examiner should perform all diagnostic testing and evaluation deemed necessary to properly evaluate impairment in central visual acuity and impairment of visual fields, if any, resulting from diabetic retinopathy. 

Corrected and uncorrected central visual acuity for distance and near should be measured for both eyes. The examiner must conduct visual field testing using the Goldmann Perimeter Chart and thereafter associate the chart with the claims file. The examiner should also provide VA with the Veteran's visual field at each of the 
8 principal meridians measured in degrees.  See 38 C.F.R. § 4.76a, Table III (2015).

The examiner should indicate whether the Veteran has experienced any incapacitating episodes (defined as a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider) as a result of diabetic retinopathy and if so, report the duration of the incapacitating episodes in the past 12 months.

 A rationale must be provided for all findings and conclusions reached. The examiner should identify and explain the medical basis for any opinion and identify the pertinent evidence of record.

2. Thereafter, if the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. L. WALLIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




